DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the argument (pg.2), regarding concatenating tokens:
Tran discloses data linked to a secured transaction may be incorporated in blocks in the block chain; for instance, data may be incorporated in one or more fields recognized by block chain protocols that permit a person or computer forming a transaction to insert additional data in the block chain. Additional data is incorporated in one signature of a multi-signature transaction or a multi-signature transaction is a secured transaction to two or more addresses. Further, the two or more addresses are hashed together to form a single address, which is signed in the digital signature of the secured transaction and the two or more addresses are concatenated [Tran: para 0401].  As such, the concatenation of addresses are associated to blockchain tokens per se as addresses and the signature are part of the data linked to a secured transaction in the block chain that is incorporated in one or more fields recognized by block chain protocols that permit forming a transaction to insert additional data in the block chain. As such, Tran suggests ability for concatenation of data where data may take the form of tokens. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran [US 20180326291] in view of Ackerly [US 20160283600].
Claim 1:	Tran teach a system for securely searching data in a semi-trusted environment, the system comprising: 
a first data provider comprising one or more first processors configured to:
map a first data element comprising secret data to a first plurality of tokens using a codebook of tokens to represent data elements, [Tran: para 0125; The system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens. Also para 0956-0958; per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens] **wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens; [**as rejected under a second reference, discussion below]
concatenate the first plurality of tokens to generate a first token signature comprising the first plurality of tokens that uniquely represents the first data element [Tran: para 0390; the two or more addresses are concatenated where the addresses incorporated in the multi-signature transaction are typical secured addresses, such as addresses linked to public keys], and homomorphically encrypt [Tran: para 0143] the first token signature using a public homomorphic encryption key to generate a homomorphically encrypted first token signature representing the first data element; [Tran: 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. See also 0144, 0393]
a second data provider comprising one or more second processors configured to: [Tran: para 0070]
map a second data element to a second plurality of tokens using the token codebook [Tran: para 0956-0958; per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens], wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens, and wherein one of the first and second data elements is a search query and the other is target data being searched, [Tran: para 0355; prescribing a medicament entitlement token with a blockchain identifier unique to a patient and a blockchain identifier unique to a prescribing professional at a prescribing location. Para 0371-0372; generating a second signature from a presented medicament entitlement token at a second location remote from the first location and looking up the blockchain address to verify that the first signature is valid]
concatenate the second plurality of tokens to generate a second token signature comprising the second plurality of tokens that uniquely represent the second data element, and [Tran: para 0302-0307, 0401; creates a token signature and query to the information needed]
compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: para 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature to generate a homomorphically encrypted comparison of the first and second token signatures; and [Tran: para 0362-0363, 0429-0430]
a trusted party comprising one or more processors configured to: 
decrypt the homomorphically encrypted comparison, using a private homomorphic decryption key [Tran: para 0228], to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: para 0374; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, para 0297, 0818, 1047]
Examiner notes for terms such as “if”, per BRI is open ended where the limitation of “if the first data element has the same or substantially similar information as the first plurality of tokens” does not explicitly require the data element to be the same or substantially similar. Thus, upon the instance the “if the first data element has the same or substantially similar information as the first plurality of tokens” does not occur then there is no requirement to the mapping to the token per se. As such, in terms of applying prior art where the reference does not teach/suggest the limitation of “if the first data element has the same or substantially similar information as the first plurality of tokens”, then prior art would read onto the claim language as the mapping to the tokens does not occur since it is not required for the same or substantially similar information to multiple tokens. Innuendo, the limitations of “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens” and similarly “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens” do not recite “if”, then a 103 rejection necessitated with combination of references are brought forth to teach said limitations.
Tran discloses the system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens [Tran: para 0125]. Per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens [Tran: para 0956-0958]. Thus, Tran suggest ability to map the first data element comprising secret data to a first plurality of tokens using the token codebook. However, Tran did not clearly discuss the feature of mapping data elements to multiple tokens; in terms of “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens” and similarly “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens”.
	Ackerly’s invention include generation of a set of tokens associated with the query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word [Ackerly: para 0050, FIG. 3A].  Also included is a search engine to receive a data element (referred as a query) and to locate, in a set of data objects containing at least one part of the query [Ackerly: para 0052]. Ackerly disclose mapping the cryptographically hashed at least one word to a plurality of tokens, where generating a set of tokens associated with the textual query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word. [Ackerly: para 0071]. Ackerly further discusses query module receives, from a search engine a textual message including the set of tokens and may create a search query that contains the set of tokens. The messages that the search engine searches for the queries are probabilistically searchable messages. As a result, a search for the search query made up of tokens generated from the query may produce all messages containing the words contained in the query [Ackerly: para 0078]. Further, the use of noise insertion in producing the probabilistically searchable message gives rise to a small probability of false positive results [Ackerly: para 0079]. As such, by mapping the cryptographically hashed word to a plurality of tokens that the set of tokens associated with the textual query and the engine searches for the queries are probabilistically searchable messages, Ackerly obviously suggests “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens” and similarly “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens”, where motivation would give rise to a small probability of false positive result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ackerly with Tran to teach  “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens” and similarly “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens”, for the reason to give rise to a small probability of false positive results [Ackerly: para 0078-0079].
Claim 2:  See Tran: para 0393, 0438; discussing the system of claim 1, wherein the first data element is the search query and the second data element is the target data to be searched, or the second data element is the search query and the first data element is the target data to be searched.
Claim 3:  See Tran: para 0228 [trusted third party]; discussing the system of claim 1, wherein the first data provider operates in a trusted environment, the second data provider operates in a trusted or semi-trusted environment, and the trusted party operates in a trusted environment.
Claim 4:  See Tran: para 0228 [trusted third party]; discussing the system of claim 1, wherein the trusted party is the first data provider, the second data provider, or a distinct third party system.
Claim 5:  See Tran: para 0126 [atomic], para 0227-0229 [tokens, order]; discussing the system of claim 1, wherein the one or more first and second processors of the first and second data providers are configured to map the first and second data elements, respectively, to a plurality of tokens, comprising for each data element: divide the data element into one or more atomic data units, search the codebook for a plurality of tokens matching each instance of each atomic data unit, and generate an ordered set of the plurality of tokens for the plurality of atomic units.
Claim 6:  See Tran: para 0144 [electronic code book], para 0297 [updated value supersede revoked key]; discussing the system of claim 1, wherein the codebook of tokens is dynamically updated by adding new tokens to the codebook and deleting preexisting tokens from the codebook, wherein the updated codebook is simultaneously available to both the first and second data providers.
Claim 7:  See Tran: para 0902; discussing the system of claim 1, wherein the comparison of the first and second token signatures is a binary indication of whether or not the search query is found in the target data.
Claim 8:  See Tran: para 0315; discussing the system of claim 1, wherein the comparison of the first and second token signatures is a matching score indicating a frequency or certainty with which the search query is found in the target data.
Claim 9:	Tran teach a first data provider for securely searching data in a semi-trusted environment, the first data provider comprising:
one or more memories configured to store a first data element comprising secret data [Tran: para 0056], a codebook of tokens to represent data elements, and a public homomorphic encryption key; and [Tran: para 0144]
one or more processors configured to: [Tran: para 0070]
map the first data element comprising secret data to a first plurality of tokens using the token codebook [Tran: para 0125; The system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens. Also para 0956-0958; per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens], **wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens; [**as rejected under a second reference, discussion below]
concatenate the first plurality of tokens to generate a first token signature comprising the first plurality of tokens that uniquely represents the first data element; [Tran: para 0302-0307, 0401; creates a token signature and query to the information needed]
homomorphically encrypt [Tran: para 0143] the first token signature using the public homomorphic encryption key to generate a homomorphically encrypted first token signature representing the first data element; [Tran: 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving a Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens] 
transmit the homomorphically encrypted first token signature to a second data provider to compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: para 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature representing a second data element and generate a homomorphically encrypted comparison of the first and second token signatures [Tran: para 0390-0393, 0429-0430], wherein one of the first and second data elements is a search query and the other is target data being searched; and [Tran: para 0355; prescribing a medicament entitlement token with a blockchain identifier unique to a patient and a blockchain identifier unique to a prescribing professional at a prescribing location. Para 0371-0372; generating a second signature from a presented medicament entitlement token at a second location remote from the first location and looking up the blockchain address to verify that the first signature is valid] 
receive the result of decrypting the homomorphically encrypted comparison at a trusted device [Tran: para 0228], using a private homomorphic decryption key, to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: para 0363; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, 0297, 0818, 1047] 
Examiner notes for terms such as “if”, per BRI is open ended where the limitation of “if the second data element has the same or substantially similar information as the second plurality of tokens” does not explicitly require the data element to be the same or substantially similar. Thus, upon the instance the “if the second data element has the same or substantially similar information as the second plurality of tokens” does not occur then there is no requirement to the mapping to the token per se. As such, in terms of applying prior art where the reference does not teach/suggest the limitation of “if the second data element has the same or substantially similar information as the second plurality of tokens”, then prior art would read onto the claim language as the mapping to the tokens does not occur since there is not required for the same or substantially similar information to multiple tokens.  Innuendo, the limitations of “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens” and similarly “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens” do not recite “if”, then a 103 rejection necessitated with combination of references are brought forth to teach said limitations.
Tran discloses the system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens [Tran: para 0125]. Per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens [Tran: para 0956-0958]. Thus, Tran suggest ability to map the first data element comprising secret data to a first plurality of tokens using the token codebook. However, Tran did not clearly discuss the feature of mapping data elements to multiple tokens; in terms of “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens”.
	Ackerly’s invention include generation of a set of tokens associated with the query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word [Ackerly: para 0050, FIG. 3A].  Also included is a search engine to receive a data element (referred as a query) and to locate, in a set of data objects containing at least one part of the query [Ackerly: para 0052]. Ackerly disclose mapping the cryptographically hashed at least one word to a plurality of tokens, where generating a set of tokens associated with the textual query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word. [Ackerly: para 0071]. Ackerly further discusses query module receives, from a search engine a textual message including the set of tokens and may create a search query that contains the set of tokens. The messages that the search engine searches for the queries are probabilistically searchable messages. As a result, a search for the search query made up of tokens generated from the query may produce all messages containing the words contained in the query [Ackerly: para 0078]. Further, the use of noise insertion in producing the probabilistically searchable message gives rise to a small probability of false positive results [Ackerly: para 0079]. As such, by mapping the cryptographically hashed word to a plurality of tokens that the set of tokens associated with the textual query and the engine searches for the queries are probabilistically searchable messages, Ackerly obviously suggests “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens”, where motivation would give rise to a small probability of false positive results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ackerly with Tran to teach  “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens”, for the reason to give rise to a small probability of false positive results [Ackerly: para 0078-0079].
Claim 10:  See Tran: para 0228 [trusted third party]; discussing the first data provider of claim 9, wherein the first data provider operates in a trusted environment, the second data provider operates in a trusted or semi-trusted environment, and the trusted device operates in a trusted environment.

Claim 11:	Tran teach a second data provider for securely searching data in a semi-trusted environment, the second data provider comprising: 
one or more memories configured to store a second data element, and a codebook of tokens to represent data elements; and [Tran: para 0056, 0144]
one or more processors configured to: [Tran: para 0070]
map the second data element to a second plurality of tokens using the token codebook, [Tran: para 0125; The system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens. Also para 0956-0958; per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens] **wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens; [**as rejected under a second reference, discussion below]
concatenate the second plurality of tokens to generate a second token signature comprising the second plurality of tokens that uniquely represent the second data element, [Tran: para 0302-0307, 0401; creates a token signature and query to the information needed]
receive, from a first data provider, a homomorphically encrypted [Tran: 0143] first token signature that is a homomorphically encryption of a concatenation of a first plurality of tokens uniquely representing a first data element comprising secret data according to the codebook of tokens [Tran: 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving a Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens], wherein one of the first and second data elements is a search query and the other is target data being searched, [Tran: para 0355; prescribing a medicament entitlement token with a blockchain identifier unique to a patient and a blockchain identifier unique to a prescribing professional at a prescribing location. Para 0371-0372; generating a second signature from a presented medicament entitlement token at a second location remote from the first location and looking up the blockchain address to verify that the first signature is valid] 
compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: para 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature to generate a homomorphically encrypted comparison of the first and second token signatures, and [Tran: para 0362-0363, 0429-0430]
transmit the homomorphically encrypted comparison to a trusted device to decrypt the homomorphically encrypted comparison [Tran: para 0228], using a private homomorphic decryption key, to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: para 0363; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, para 0297, 0818, 1047] 
Examiner notes for terms such as “if”, per BRI is open ended where the limitation of “if the second data element has the same or substantially similar information as the second plurality of tokens” does not explicitly require the data element to be the same or substantially similar. Thus, upon the instance the “if the second data element has the same or substantially similar information as the second plurality of tokens” does not occur then there is no requirement to the mapping to the token per se. As such, in terms of applying prior art where the reference does not teach/suggest the limitation of “if the second data element has the same or substantially similar information as the second plurality of tokens”, then prior art would read onto the claim language as the mapping to the tokens does not occur since it is not required for the same or substantially similar information to multiple tokens.  Innuendo, the limitations of “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens” and similarly “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens” do not recite “if”, then a 103 rejection necessitated with combination of references are brought forth to teach said limitations.
Tran discloses the system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens [Tran: para 0125]. Per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens [Tran: para 0956-0958]. Thus, Tran suggest ability to map the first data element comprising secret data to a first plurality of tokens using the token codebook. However, Tran did not clearly discuss the feature of mapping data elements to multiple tokens; in terms of “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens”.
	Ackerly’s invention include generation of a set of tokens associated with the query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word [Ackerly: para 0050, FIG. 3A].  Also included is a search engine to receive a data element (referred as a query) and to locate, in a set of data objects containing at least one part of the query [Ackerly: para 0052]. Ackerly disclose mapping the cryptographically hashed at least one word to a plurality of tokens, where generating a set of tokens associated with the textual query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word. [Ackerly: para 0071]. Ackerly further discusses query module receives, from a search engine a textual message including the set of tokens and may create a search query that contains the set of tokens. The messages that the search engine searches for the queries are probabilistically searchable messages. As a result, a search for the search query made up of tokens generated from the query may produce all messages containing the words contained in the query [Ackerly: para 0078]. Further, the use of noise insertion in producing the probabilistically searchable message gives rise to a small probability of false positive results [Ackerly: para 0079]. As such, by mapping the cryptographically hashed word to a plurality of tokens that the set of tokens associated with the textual query and the engine searches for the queries are probabilistically searchable messages, Ackerly obviously suggests “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens”, where motivation would give rise to a small probability of false positive results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ackerly with Tran to teach  “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens”, for the reason to give rise to a small probability of false positive results [Ackerly: para 0078-0079].
Claim 12:  See Tran: para 0143, 0227; discussing the second data provider of claim 11, wherein the one or more memories are further configured to store the public homomorphic encryption key to generate the homomorphically encrypted second token signature.
Claim 13:  See Tran: para 0228 [trusted third party]; discussing the second data provider of claim 11, wherein the first data provider operates in a trusted environment, the second data provider operates in a trusted or semi-trusted environment, and the trusted device operates in a trusted environment.

Claim 14:	Tran teach a method for securely searching data in a semi-trusted environment, the method comprising, at a first data provider: 
mapping a first data element comprising secret data to a first plurality of tokens using a codebook of tokens to represent data elements; [Tran: para 0125; The system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens. Also para 0956-0958; per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens] **wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens; [**as rejected under a second reference, discussion below]
concatenating the first plurality of tokens to generate a first token signature comprising the first plurality of tokens that uniquely represents the first data element; [Tran: para 0302-0307, 0401; creates a token signature and query to the information needed]
homomorphically encrypting [Tran: para 0143] the first token signature using a public homomorphic encryption key to generate a homomorphically encrypted first token signature representing the first data element; [Tran: para 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving a Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens] 
transmitting the homomorphically encrypted first token signature to a second data provider to compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: para 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature representing a second data element and generate a homomorphically encrypted comparison of the first and second token signatures [Tran: para 0390-0393, 0429-0430], wherein one of the first and second data elements is a search query and the other is target data being searched; [Tran: para 0355; prescribing a medicament entitlement token with a blockchain identifier unique to a patient and a blockchain identifier unique to a prescribing professional at a prescribing location. Para 0371-0372; generating a second signature from a presented medicament entitlement token at a second location remote from the first location and looking up the blockchain address to verify that the first signature is valid] 
receiving the result of decrypting the homomorphically encrypted comparison at a trusted device, using a private homomorphic decryption key [Tran: para 0228], to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: para 0363; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, para 0297, 0818, 1047] 
Examiner notes for terms such as “if”, per BRI is open ended where the limitation of “if the second data element has the same or substantially similar information as the second plurality of tokens” does not explicitly require the data element to be the same or substantially similar. Thus, upon the instance the “if the second data element has the same or substantially similar information as the second plurality of tokens” does not occur then there is no requirement to the mapping to the token per se. As such, in terms of applying prior art where the reference does not teach/suggest the limitation of “if the second data element has the same or substantially similar information as the second plurality of tokens”, then prior art would read onto the claim language as the mapping to the tokens does not occur since it is not required for the same or substantially similar information to multiple tokens.  Innuendo, the limitations of “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens” and similarly “wherein the second data element is mapped to the second plurality of tokens if the second data element has the same or substantially similar information as the second plurality of tokens” do not recite “if”, then a 103 rejection necessitated with combination of references are brought forth to teach said limitations.
Tran discloses the system can determine and verify via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens [Tran: para 0125]. Per BRI, data elements may be in the form of various information (e.g. ID, security data, transaction history, etc.), where the data element(s) is associated or part of the token. In Tran, the information (data element) may be embedded into the data tokens [Tran: para 0956-0958]. Thus, Tran suggest ability to map the first data element comprising secret data to a first plurality of tokens using the token codebook. However, Tran did not clearly discuss the feature of mapping data elements to multiple tokens; in terms of “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens”.
	Ackerly’s invention include generation of a set of tokens associated with the query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word [Ackerly: para 0050, FIG. 3A].  Also included is a search engine to receive a data element (referred as a query) and to locate, in a set of data objects containing at least one part of the query [Ackerly: para 0052]. Ackerly disclose mapping the cryptographically hashed at least one word to a plurality of tokens, where generating a set of tokens associated with the textual query, the set of tokens including each plurality of tokens associated with each cryptographically hashed word. [Ackerly: para 0071]. Ackerly further discusses query module receives, from a search engine a textual message including the set of tokens and may create a search query that contains the set of tokens. The messages that the search engine searches for the queries are probabilistically searchable messages. As a result, a search for the search query made up of tokens generated from the query may produce all messages containing the words contained in the query [Ackerly: para 0078]. Further, the use of noise insertion in producing the probabilistically searchable message gives rise to a small probability of false positive results [Ackerly: para 0079]. As such, by mapping the cryptographically hashed word to a plurality of tokens that the set of tokens associated with the textual query and the engine searches for the queries are probabilistically searchable messages, Ackerly obviously suggests “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens”, where motivation would give rise to a small probability of false positive results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ackerly with Tran to teach  “wherein the first data element is mapped to the first plurality of tokens if the first data element has the same or substantially similar information as the first plurality of tokens”, for the reason to give rise to a small probability of false positive results [Ackerly: para 0078-0079].
Claim 15:  See Tran: para 0393, 0438; discussing the method of claim 14, wherein the first data element is the search query and the second data element is the target data to be searched, or the second data element is the search query and the first data element is the target data to be searched.
Claim 16:  See Tran: para 0228 [trusted third party]; discussing the method of claim 14, wherein the first data provider operates in a trusted environment, and the second data provider operates in a trusted or semi-trusted environment.
Claim 17:  See Tran: para 0126 [atomic], 0227-0229 [tokens, order]; discussing the method of claim 14, wherein mapping the first element to the first plurality of tokens comprises: dividing the data element into one or more atomic data units; searching the codebook for a plurality of tokens matching each instance of each atomic data unit; and generating an ordered set of the plurality of tokens for the plurality of atomic units.
Claim 18:  See Tran: para 0144 [electronic code book], para 0297 [updated value supersede revoked key]; discussing the method of claim 14, further comprising dynamically updating the codebook of tokens by adding new tokens to the codebook and deleting preexisting tokens from the codebook, wherein the updated codebook is simultaneously available to both the first and second data providers.
Claim 19:  See Tran: para 0902; discussing the method of claim 14, wherein the comparison of the first and second token signatures is a binary indication of whether or not the search query is found in the target data.
Claim 20:  See Tran: para 0315; discussing the method of claim 14, wherein the comparison of the first and second token signatures is a matching score indicating a frequency or certainty with which the search query is found in the target data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435